Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162410                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  SANDRA BIRD,                                                                                         Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 162410
                                                                   COA: 350311
                                                                   Oakland CC: 2018-166539-NO
  LOUISIANA GREAT LAKES HOLDINGS, LLC,
  MCP CONSTRUCTION, LLC, d/b/a
  QUADRANTS DEVELOPMENT, LLC, and
  I.S. NORTH, LLC,
              Defendants-Appellees,
  and
  JOHN DOE LANDSCAPING AND IRRIGATION
  COMPANY,
            Defendant.

  ___________________________________________/

        On order of the Court, the application for leave to appeal the November 19, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 2, 2021
           a0526
                                                                              Clerk